Citation Nr: 0028189	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

This case was previously before the Board in September 1998, 
at which time it was remanded for further development.  Such 
development not having been completed, the case is remanded 
again for further development.

In September 2000, the veteran testified at a hearing before 
a Veterans Law Judge.  At that time, the veteran withdrew his 
claim for entitlement to an increased rating for residuals of 
a low back injury; and he submitted a written statement of 
the same. 

The Board notes that in September 1998, the veteran raised a 
claim for total disability for individual unemployability 
(TDIU), and that claim was subsequently denied.  The veteran 
did not appeal that denial, but in at his September 
2000 personal hearing, the veteran again raised the issue of 
individual unemployability.  He indicated that he was 
individually unemployable due to all of his service connected 
disabilities.  

Where a claim for TDIU is raised in the context of a pending 
appeal from the denial of an increased rating, and the TDIU 
claim is predicated on the same disability for which 
increased schedular rating is sought, the TDIU matter is a 
sub-issue of the increased rating claim, within the Board's 
jurisdiction over the increased rating claim on appeal.  
VAOPGCPREC 6-96 (1996).  However, as in this instance, when 
the veteran asserts entitlement to a TDIU rating based in 
whole or in part on other service-connected disabilities 
which are not the subject of the appealed RO decision, the 
Board lacks jurisdiction over the TDIU claim.  Id.  Since the 
veteran has withdrawn his increased rating claim for the back 
disability, that claim is no longer before the Board.  Since 
the current TDIU claim includes entitlement based upon 
disabilities not subject to the appeal, the TDIU issue does 
not fall under the Board's jurisdiction in this appeal.  
Accordingly, the proper method of returning the case to the 
RO for further action is by referral rather than remand.  Id.

Noteworthy, is that the veteran testified that he did not 
like the physician who examined him, and that he felt that 
the neurological examination really focused on his back 
disability, and not his migraine headaches.  


REMAND

The original remand in September 1999 was issued because the 
most recent VA examination of record did not address the 
effect of the migraine headaches on the veteran's economic 
adaptability.  The Board in September 1999 maintained that 
the evidence must clearly correlate to the appropriate 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

On March 29, 2000, the veteran underwent a neurological VA 
examination.  Even though the examiner stated that he had 
been asked to offer an opinion as to whether the service-
connected migraine headaches precluded the veteran from 
securing and maintaining substantially gainful employment, 
the examiner did not answer this question.  Rather, in the 
diagnoses section, the examiner stated:

The headache issue with (the veteran) taken at face 
value would indicate that he may have migraine without 
aura, but it is far from established beyond a reasonable 
doubt that this headache began in the military or had 
any particular reference to military duties.  

This opinion goes to the question of service connection, for 
which the veteran is already service connected for this 
disorder.  The Board needs to ascertain from a medical 
professional whether the veteran is precluded from securing 
and maintaining substantially gainful employment due to his 
migraine headaches; since severe economic inadaptability is 
required for a rating above 30 percent.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The veteran should be afforded a 
comprehensive VA neurologic examination 
to determine the current severity of the 
service-connected migraine headaches.  
The RO is asked to have an examiner 
different from the examiner in March 
2000, examine the veteran.  Again, all 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  It is requested that 
the examiner review the veteran's medical 
records, interview the veteran and record 
a history of his migraine headaches.  The 
examiner should examine the veteran, 
comment on the frequency of the veteran's 
headaches and state whether the headaches 
are prostrating.  Again, based on his/her 
review of the case, the examiner also 
should offer an opinion as to whether the 
service-connected migraine headaches 
precludes the veteran from securing and 
maintaining substantially gainful 
employment.  A complete rationale for 
each opinion expressed must be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



